 



AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT

 

B E T W E E N:

 

DRASKO PUSELJIC

of the City of Toronto

in the Province of Ontario

 

(hereinafter referred to as the “Executive”)

 

- and -

 

ENHANCE SKIN PRODUCTS INC.

a corporation incorporated pursuant to the

laws of the State of Nevada

 

(hereinafter referred to as the “Corporation”)

 

WHEREAS the Corporation and Executive are parties to an Employment Agreement
made effective March 5, 2013 and Amendment No 1 to Employment Agreement and
Termination Agreement dated March 3, 2014 and Amendment No. 2 to Employment
Agreement made effective August 1, 2015, Amendment No 3 to Employmet Agreement
effective March 21, 2016 (collectively the “Employment Agreement”);

 

AND WHEREAS the Corporation, Integumen Inc and Integumen Limited (“Integumen”)
are parties to an Asset Purchase Agreement dated October 1, 2016 (“APA”) under
which Integumen will assume certain obligations and liabilities of the
Corporation;

 

AND WHEREAS the Corporation has adopted a plan of reorganisation, liquidation
and dissolution (the “Plan”);

 

AND WHEREAS the parties hereto wish to amend the terms of the Employment
Agreement with effect from October 1, 2016 (“Effective date”);

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:

 

   

 - 2 - 

 

  1. Section 1.04 of the Consulting Agreement is amended by deleting it and
replacing it with the following:           1.04(a) The Executive will be
available to provide at least fourteen (14) hours of Services per week to the
Corporation up to the date of Completion of the APA as defined in the APA and
where reasonably possible, additional hours of Services where so required and
requested by the Corporation.           1.04(b) The Executive will be available
to provide at least seven (7) hours of Services per week to the Corporation from
the date of Completion of the APA as defined in the APA up to the date of
dissolution of the Corporation under the Plan and where reasonably possible,
additional hours of Services where so required and requested by the Corporation.
        2. Section 2.01 of the Consulting Agreement, is amended by deleting it
and replacing it with the following:

 

  2.01 Remuneration:         (a) For purposes of this Agreement:

 

  (1) Transaction Monies means all monies received, and the total amount of any
other readily realizable cash equivalents or other assets received, by the
Corporation or any of its affiliates from third parties, in respect of any debt
financing, equity financing, sale of assets or royalty interest, licensing fees
or any other similar funding method including in consequence of any merger or
sale of all or part of the Corporation’s business.         (2) Threshhold
Funding means the receipt of Transactions Monies in aggregate of at least
million United States dollars (US$1,000,000).

 

  (b) Subject to the provisions and conditions set out in this Section 2.01, the
Corporation shall pay the Executive a monthly retainer of seven thousand United
States dollars (US$7,000) for up to fourteen hours of Services per week, plus
one hundred United States dollars ($100) per hour of Services provided in excess
of fourteen (14) hours per week during the period up to the date of Completion
of the APA as defined in the APA. Executive will seek prior approval from
Integumen Limited before billing any hours beyond fourteen (14) hours per week
and will provide an itemized statement of Services provided and time expended
for any month Executive claims fees in excess of fourteen (14) hours per week.

 

   

 - 3 - 

 

  (c) Subject to the provisions and conditions set out in this Section 2.01, the
Corporation shall pay the Executive a monthly retainer of three thousand five
hundred United States dollars (US$3,500) for up to seven hours of Services per
week, plus one hundred United States dollars ($100) per hour of Services
provided in excess of seven (7) hours per week during the period from the date
of Completion of the APA as defined in the APA to the date of dissolution of the
Corporation. Executive will seek prior approval from Integumen Limited before
billing any hours beyond seven (7) hours per week and will provide an itemized
statement of Services provided and time expended for any month Executive claims
fees in excess of seven (7) hours per week.         (d) Prior to receipt of
Threshhold Funding, payments required to be made under this Section 2.01 shall
be made as follows:

 

  (1) For the period August 1, 2015 to October 31, 2015 the Corporation shall
pay the Executive the sum of twenty one thousand United States dollars
(US$21,000) to be satisfied seventy percent (70%) in common shares of the
Corporation at the price of $0.0018 and thirty percent (30%) in cash, all such
payments to be made within 30 days of the receipt of Threshhold Funding.        
(2) For the period November 1, 2015 to January 31, 2016 the Corporation shall
pay the Executive for the value Services provided in that period to be satisfied
seventy percent (70%) in common shares of Corporation at the price of $0.0018
and thirty percent (30%) in cash, all such payments to be made within 30 days of
the receipt of Threshhold Funding.         (3) For the period from February 1,
2016 the Corporation shall pay the Executive for the value of Services provided
in that period to be satisfied 70% in common shares of Corporation at a price
calculated by dividing Transaction Monies received under the APA by the number
of issued shares plus the unissued shares to be issued as a result of the
conversion of debts owed under existing agreements as of the date of receipt of
Transaction Monies under the APA, including debts owed under Section 2.01(d) (1)
and (2) above, and 30% in cash, all such payments to be made within 30 days of
the receipt of Threshhold Funding.

 

    The Corporation’s obligation to make payments under this Section 2.01(c) and
(d) is contingent upon the Corporation receiving Threshhold Funding by April 30,
2017.         (e) Once the Corporation has received Threshhold Funding all
amounts due to the Executive for Services provided from that date forward shall
be satisfied 70% in common shares of Corporation at a price calculated by
dividing Transaction Monies received under the APA by the number of issued
shares plus the unissued shares to be issued as a result of the conversion of
debts owed under existing agreements as of the date of receipt of Transaction
Monies under the APA, including debts owed under Section 2.01(d) (1), (2) and
(3) above and 30% in cash and shall be paid within five (5) business days of
receipt of invoice from Executive .

 

   

 - 4 - 

 

  3. Section 4.02 of the Consulting Agreement is amended by deleting it and
replacing it with the following:

 

4.02 Termination by Corporation: Upon any termination of this Agreement, other
than termination by the Executive under Article 4.01, including as a result of
any proposed or actual bankruptcy, insolvency or dissolution of the Corporation,
the Corporation shall pay the Executive all accrued compensation (including
retainer) as set out in Article 2 plus a contract termination fee (“Termination
Fee”) equal to the Executive’s then average annualised remuneration (including
retainer) based on the amounts invoiced in prior six months, whether the payment
condition is satisfied or not, provided the Termination Fee shall be at least
equal to eighty-five thousand ($85,000) . The Termination Fee to be satisfied
70% in common shares of Corporation at a price calculated by dividing
Transaction Monies received under the APA by the number of issued shares plus
the unissued shares to be issued as a result of the conversion of debts owed
under existing agreements as of the date of dissolution, including debts owed
under Section 2.01(d) (1), (2) and (3) above and 30% in cash, all such payments
to be satisfied on or prior to the dissolution of the Corporation.

 

  4. Except as set out in this Amendment Agreement, the Employment Agreement is
unaffected and shall continue in full force and effect in accordance with its
terms. If there is any conflict between any provision of this Amendment
Agreement and the Employment Agreement, the terms of this Amendment Agreement
shall prevail.         5. This Agreement and all of the rights and obligations
arising herefrom shall be interpreted and applied in accordance with the laws of
the Province of Ontario and the courts of the Province of Ontario shall have
exclusive jurisdiction to determine all disputes relating to the Agreement and
all of the rights and obligations created hereby. The Executive and the
Corporation hereby irrevocably attorn to the jurisdiction of the courts of the
Province of Ontario.

 

   

 - 5 - 

 

IN WITNESS WHEREOF the parties here have caused this Agreement to be executed.

 

SIGNED, SEALED AND DELIVERED )     )     )     )     )     )  

 

      Drasko Puseljic       ENHANCE SKIN PRODUCTS INC.           Per: Donald
Nicholson, President & CEO



 

   

   

